CORRECTED ACTION
Response to Amendment
1.	Claims 1-3, 5, 6, 10, 12, 13, 19, 20, 23, 26, 27 and 28-31 were previously allowed as renumbered claims 1-16 in the Notice of Allowability mailed April 15, 2021.  
2. 	Original claims 5 and 6 (renumbered as claims 4 and 5) depend from original claim 4, which was cancelled in the Examiner’s Amendment of April 15, 2021.  Therefore this amendment serves to correct the record of the dependency of said claims.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
	(a)	ORIGINAL CLAIM 5, line 1, please change the dependency from 			“claim 4” to “claim 1”.
	(b)	ORIGINAL CLAIM 6, line 1, please change the dependency from 			“claim 4” to “claim 1”.
		
REASONS FOR ALLOWANCE
5.	Claims 1-3, 5, 6, 10, 12, 13, 19, 20, 23, 26, 27 and 28-31 remain allowable over the prior art, as renumbered claims 1-16.   The following is an examiners statement of reasons for allowance:
	This invention is directed novel bispecific conjugated monoclonal antibodies or antigen-binding molecules, and pharmaceutical compositions thereof. The allowable 

    PNG
    media_image1.png
    91
    179
    media_image1.png
    Greyscale
.
	The closest relevant art, Pastan et al in view of Little teach an immunoconjugate comprising a connector molecule attaching a targeting molecule linked to an effector molecule through a connector molecule (comprising one or more polyethylene glycol (PEG) molecules), wherein Little teaches a bispecific antigen-binding molecule comprising two different antibodies, however the art fails to teach the instantly recited bispecific conjugated monoclonal antibodies or antigen-binding molecule wherein T is lysine and each of L1 and L2 is independently a bifunctional linker wherein one of L1 and L2 comprises a linkage formed from azide and alkyne and the other comprises a linkage formed from maleimide and thiol, wherein at least one of L1 and L2 comprises (CH2)mO(CH2CH2O)n-, and wherein A1 and A2 are two different antibodies or antigen-binding portions thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
 May 12, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611